                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

MICHAEL T. SCOTT,                                )
                                                 )
                                                 )
                               Plaintiff,        )
                                                 )
vs.                                              )     Case No. 18-cv-1843-JPG
                                                 )
CAPT. MOUNT,                                     )
C/O EWING,                                       )
C/O HAYNES,                                      )
and TRAVIS ALLEN,                                )
                                                 )
                               Defendants.       )

                             MEMORANDUM AND ORDER
GILBERT, District Judge:

       Proceeding pro se, Plaintiff Michael T. Scott filed the instant action pursuant to 42 U.S.C.

§ 1983 on August 23, 2018, after the case was transferred to this district from the Northern District

of Illinois. (Doc. 1). In the Complaint, he claimed officials at Jefferson County Jail interfered

with his mail.

       Plaintiff did not sign his Complaint, which is a requirement for every pleading under

Federal Rule of Civil Procedure 11(a). On November 11, 2018, the Court entered an Order

requiring Plaintiff to submit a properly completed and signed complaint within twenty-eight days

of the Order, on or before December 5, 2018. (Doc. 11). The Order was returned as undeliverable

and Plaintiff submitted a change of address (Doc. 15); thus, the Court sent Plaintiff a second Order

to his new address, extending the deadline to submit a signed complaint to January 2, 2019. (Doc.

16). Plaintiff was warned that failure to file an amended complaint by the deadline or consistent

with the Court’s Order (Doc.16) would result in dismissal of the action and striking of the

Complaint. Id. (citing FED. R. CIV. P. 41(b)).

                                                 1
         The deadline for filing the signed complaint has now passed. Plaintiff did not file a signed

complaint. He also did not request an extension of the deadline for doing so. The Court will not

allow this matter to linger indefinitely.

         Accordingly, the action is hereby DISMISSED without prejudice, without leave to

amend, based on Plaintiff’s failure to comply with this Court’s Order (Doc. 16) dated December

5, 2018 and/or failure to prosecute his claims. See FED. R. CIV. P. 41(b); Ladien v. Astrachan, 128

F.3d 1051 (7th Cir. 1997); Johnson v. Kamminga, 34 F.3d 466 (7th Cir. 1994). This dismissal

shall not count as one of Plaintiff’s three allotted “strikes” within the meaning of 28 U.S.C. §

1915(g).

         Plaintiff’s Motion for Attorney Representation (Doc. 4) is DENIED as moot. Plaintiff’s

Second Application for Leave to Proceed In Forma Pauperis (Doc. 13) is also DENIED as moot.

         Plaintiff’s obligation to pay the filing fee for this action was incurred at the time the action

was filed, regardless of subsequent developments in the case. Accordingly, the filing fee of

$350.00 remains due and payable.1 See 28 U.S.C. § 1915(b)(1); Lucien v. Jockisch, 133 F.3d 464,

467 (7th Cir. 1998).

         If Plaintiff wishes to appeal this Order, he may file a notice of appeal with this Court within

thirty days of the entry of judgment. FED. R. APP. 4(a)(1)(A). If Plaintiff does choose to appeal,

he will be liable for the $505.00 appellate filing fee irrespective of the outcome of the appeal. See

FED. R. APP. 3(e); 28 U.S.C. § 1915(e)(2); Ammons v. Gerlinger, 547 F.3d 724, 725-26 (7th Cir.

2008); Sloan v. Lesza, 181 F.3d 857, 858-59 (7th Cir. 1999); Lucien, 133 F.3d at 467. Moreover,

if the appeal is found to be nonmeritorious, Plaintiff may incur a “strike.” A proper and timely

motion filed pursuant to Federal Rule of Civil Procedure 59(e) may toll the 30-day appeal deadline.


1
  Pursuant to 28 U.S.C. § 1914, effective May 1, 2013, an additional $50.00 administrative fee is also to be assessed
in all civil actions, unless pauper status has been granted.

                                                          2
FED. R. APP. P. 4(a)(4). A Rule 59(e) motion must be filed no more than twenty-eight (28) days

after the entry of judgment, and this 28-day deadline cannot be extended.

       The Clerk’s Office is DIRECTED to close this case and enter judgment accordingly.

       IT IS SO ORDERED.

       DATED: January 9, 2019.

                                                    ___/s/ J. Phil Gilbert
                                                    United States District Judge




                                                3
